DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-3, 5-27 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 2-8, 10-17, 19-25 of U.S. Patent No. US 10,729,562 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Patent claim 2, discloses regarding claims 1-2, a bone fusion system for inserting a bone fusion device into a desired location, the system comprising: an engaging tool comprising a handle, an elongated member having a contoured tip and an interface gear, wherein the elongated member and the interface gear are both coupled to a base of the handle with the interface gear being centered around the elongated member;  and a measuring tool comprising an indicating mechanism that indicates a variable tab extension value, wherein the indicating mechanism comprises an indicating screw, a 
Patent claim 3, discloses regarding claim 3, wherein the control shaft has a hollow axial cavity that extends from the first end to the second end, and further wherein the engaging tool detachably couples with the insertion instrument by sliding into the hollow axial cavity such that the base of the handle is adjacent to the second end. 
Patent claim 4, discloses regarding claim 5, wherein the offset gear comprises a first set of teeth and a second set of teeth, wherein the first set of teeth are operably coupled with the screw gear and, when coupled to the insertion instrument, the interface gear of the engaging tool is operably coupled with the second set of teeth such that rotation of the engaging tool causes rotation of the offset gear via the interface gear. 
Patent claim 5, discloses regarding claim 6, further comprising a bone fusion device having a positioning screw, a body and one or more extendable tabs, wherein the body of the bone fusion device is detachably coupled to the first end of the insertion instrument by the coupling mechanism, wherein the positioning screw has a positioning 
Patent claim 6, discloses regarding claim 7, wherein, when the bone fusion device and the engaging tool are both coupled to the insertion instrument, the contoured tip of the engaging tool slides into the positioning aperture of the positioning screw such that rotation of the engaging tool causes the positioning screw to rotate thereby extending or retracting the one or more extendable tabs. 
Patent claim 7, discloses regarding claim 8, wherein the measuring tool couples to the insertion instrument by sliding the second end of the insertion instrument into a coupling aperture of the measuring tool and the engaging tool couples to the insertion instrument by sliding through the coupling aperture and the second end of the insertion instrument into the hollow axial cavity. 
Patent claim 8, discloses regarding claim 9, wherein the measuring tool further comprises a compatibility marker that indicates a type of bone fusion device whose tab extension or retraction rate is proportional to a distance the ring moves up or down the indicating screw when the indicating screw is rotated with the positioning screw by the engaging tool. 
Patent claim 10, discloses, regarding claims 10-11 and 13, a method of operation of a bone fusion system, the method comprising: providing a measuring tool comprising an indicating mechanism that indicates a variable tab extension value, wherein the indicating mechanism comprises an indicating screw, a screw gear coupled to the indicating screw, a ring threaded onto the indicating screw and an offset gear operably 
Patent claim 11, discloses regarding claim 12, wherein the control shaft has a hollow axial cavity that extends from the first end to the second end. 
Patent claim 12, discloses regarding claim 14, wherein the offset gear comprises a first set of teeth and a second set of teeth, wherein the first set of teeth are operably coupled with the screw gear and, when coupled to the insertion instrument, the interface gear of the engaging tool is operably coupled with the second set of teeth such that rotation of the engaging tool causes rotation of the offset gear via the interface gear, wherein rotating the offset gear comprises rotating the handle of the engaging tool.
Patent claim 13, discloses regarding claim 15, further comprising detachably coupling a bone fusion device to the first end of the insertion instrument using the 
Patent claim 14, discloses regarding claim 16, wherein coupling the engaging tool to the second end of the insertion instrument comprises sliding the contoured tip of the engaging tool into the positioning aperture of the positioning screw when the bone fusion device is coupled to the insertion instrument such that rotation of the engaging tool causes the positioning screw to rotate thereby extending or retracting the one or more extendable tabs. 
Patent claim 15, discloses regarding claim 17, wherein coupling the measuring tool to the insertion instrument comprises sliding the second end of the insertion instrument into a coupling aperture of the measuring tool, and wherein the engaging tool couples to the insertion instrument by sliding through the coupling aperture and the second end of the insertion instrument into the hollow axial cavity. 
Patent claim 16, discloses regarding claim 18, wherein the measuring tool further comprises a compatibility marker that indicates a type of bone fusion device whose tab extension or retraction rate is proportional to a distance the ring moves up or down the indicating screw when the indicating screw is rotated with the positioning screw by the engaging tool. 
Patent claim 17, discloses regarding claim 19, wherein the detachably coupling of the bone fusion device to the insertion instrument comprises: spreading a plurality of 
Patent claim 19, discloses regarding claims 20-21, a measuring tool for use in a bone fusion device insertion system, the measuring tool comprising: a screw that is able to rotate about a screw axis;  ring threaded onto the screw such that rotation of the screw causes the ring to move up or down the screw a distance along the screw axis;  a screw gear coupled to an end of the screw and centered around the screw axis such that rotation of the screw gear causes rotation of the screw;  and an offset gear offset from the screw axis and operably coupled with the screw gear such that rotation of the offset gear causes the screw gear to correspondingly rotate about an offset axis, wherein the offset axis is non-perpendicular to the screw axis, and further wherein a number of rotations of the screw gear in a direction is proportional to the distance moved by the ring caused by the rotation of the screw gear; further comprising a housing including a gear chamber and a screw chamber, wherein the gear chamber comprises a coupling aperture that extends through the gear chamber in a direction and is non-circular in a plane orthogonal to that direction. 
Patent claim 20, discloses regarding claim 22, wherein the offset gear has a gear aperture that extends through the offset gear and aligns with the coupling aperture. 
Patent claim 21, discloses regarding claim 23, wherein the offset gear comprises a first set of teeth and a second set of teeth, wherein the first set of teeth are operably 
Patent claim 22, discloses regarding claim 24, wherein the screw chamber comprises a viewing aperture that extends along a length of the screw such that the length of the screw and the ring are visible from outside the screw chamber via the viewing aperture. 
Patent claim 23, discloses regarding claim 25, wherein the ring at least partially protrudes into the viewing aperture such that the inner walls of the screw chamber defining the viewing aperture prevent the ring from rotating with the screw when the screw rotates within the screw chamber. 
Patent claim 24 discloses regarding claim 26, wherein the housing comprises a plurality of height lines positioned on an outer surface of the housing along the perimeter of the viewing aperture, wherein the height lines are all orthogonal to the screw axis within the screw chamber. 
Patent claim 25 discloses regarding claim 27, wherein the outer surface of the housing further comprises a compatibility marker that indicates a type of a bone fusion device whose tab extension or retraction rate is proportional to a distance the ring moves up or down the screw when the screw is rotated. 
The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application .

Claim(s) 1-3, 5-27 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 2-8, 10-14, 16-25 of U.S. Patent No. 10,111,760 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Patent claim 2, discloses regarding claims 1-2, a bone fusion system for inserting a bone fusion device into a desired location, the system comprising: an insertion instrument comprising a first end, a second end opposite the first end, a coupling mechanism having a control shaft and a plurality of fingers configured to move between a closed position wherein the fingers are close together to a spread position wherein the fingers are farther apart based on manipulation of the control shaft;  a bone fusion device having a body and one or more extendable tabs, wherein the body of the bone fusion device is detachably coupled to the first end of the insertion instrument by the coupling mechanism;  and a measuring tool detachably coupled to the second end of the insertion instrument, the measuring tool comprising an indicating mechanism that indicates a variable tab extension value, wherein the indicating mechanism comprises an indicating screw, a screw gear coupled to the indicating screw, a ring threaded onto the indicating screw and an offset gear operably coupled to a screw gear such that rotation of the offset gear causes rotation of the indicating screw via the screw gear thereby causing the ring to move up or down the indicating screw; further comprising an engaging tool comprising a handle, an elongated member having a contoured tip and an 
Patent claim 3, discloses regarding claim 3, wherein the control shaft has a hollow axial cavity that extends from the first end to the second end, and further wherein the engaging tool detachably couples with the insertion instrument by sliding into the hollow axial cavity such that the base of the handle is adjacent to the second end. 
Patent claim 4, discloses regarding claim 5, wherein the offset gear comprises a first set of teeth and a second set of teeth, wherein the first set of teeth are operably coupled with the screw gear and, when coupled to the insertion instrument, the interface gear of the engaging tool is operably coupled with the second set of teeth such that rotation of the engaging tool causes rotation of the offset gear via the interface gear. 
Patent claim 5, discloses regarding claim 6, wherein the bone fusion device comprises a positioning screw having a positioning aperture and operably coupled with the tabs such that rotation of the screw causes the tabs to extend from or retract into the body of the bone fusion device. 
Patent claim 6, discloses regarding claim 7, wherein, when the bone fusion device and the engaging tool are both coupled to the insertion instrument, the tip of the engaging tool slides into the positioning aperture of the positioning screw such that rotation of the engaging tool causes the positioning screw to rotate thereby extending or retracting the tabs. 
Patent claim 7, discloses regarding claim 8, wherein the measuring tool couples to the insertion instrument by sliding the second end of the insertion instrument into a coupling aperture of the measuring tool and the engaging tool couples to the insertion 
Patent claim 8, discloses regarding claim 9, wherein the measuring tool further comprises a compatibility marker that indicates a type of bone fusion device whose tab extension or retraction rate is proportional to a distance the ring moves up or down the indicating screw when the indicating screw is rotated with the positioning screw by the engaging tool. 
Patent claim 10, discloses regarding claims 10-11, 13, a method of operation of a bone fusion system, the method comprising: providing an insertion instrument comprising a first end, a second end opposite the first end, a coupling mechanism having a control shaft and a plurality of fingers configured to move between a closed position wherein the fingers are close together to a spread position wherein the fingers are farther apart based on manipulation of the control shaft;  detachably coupling a bone fusion device to the first end of the insertion instrument using the coupling mechanism, wherein the bone fusion device comprises a body and one or more extendable tabs;  detachably coupling a measuring tool to the second end of the insertion instrument, the measuring tool comprising an indicating mechanism that indicates a variable tab extension value, wherein the indicating mechanism comprises an indicating screw, a screw gear coupled to the indicating screw, a ring threaded onto the indicating screw and an offset gear operably coupled to a screw gear;  and rotating the offset gear thereby causing rotation of the indicating screw via the screw gear which causes the ring to move up or down the indicating screw; further comprising detachably coupling an engaging tool to the second end of the insertion instrument, the engaging 
Patent claim 11, discloses regarding claim 12, wherein the control shaft has a hollow axial cavity that extends from the first end to the second end. 
Patent claim 12, discloses regarding claim 14, wherein the offset gear comprises a first set of teeth and a second set of teeth, wherein the first set of teeth are operably coupled with the screw gear and, when coupled to the insertion instrument, the interface gear of the engaging tool is operably coupled with the second set of teeth such that rotation of the engaging tool causes rotation of the offset gear via the interface gear, wherein rotating the offset gear comprises rotating the handle of the engaging tool. 
Patent claim 13, discloses regarding claim 15, wherein the bone fusion device comprises a positioning screw having a positioning aperture and operably coupled with the tabs such that rotation of the screw causes the tabs to extend from or retract into the body of the bone fusion device. 
Patent claim 14, discloses regarding claim 16, wherein coupling the engaging tool to the second end of the insertion instrument comprises sliding the tip of the engaging tool into the positioning aperture of the positioning screw when the bone fusion device is coupled to the insertion instrument such that rotation of the engaging tool causes the positioning screw to rotate thereby extending or retracting the tabs.
Patent claim 15, discloses regarding claim 17, wherein coupling the measuring tool to the insertion instrument comprises sliding the second end of the insertion instrument into a coupling aperture of the measuring tool, and wherein the engaging tool 
Patent claim 16, discloses regarding claim 18, wherein the measuring tool further comprises a compatibility marker that indicates a type of bone fusion device whose tab extension or retraction rate is proportional to a distance the ring moves up or down the indicating screw when the indicating screw is rotated with the positioning screw by the engaging tool. 
Patent claim 17, discloses regarding claim 19, wherein the detachably coupling of the bone fusion device to the insertion instrument comprises: spreading a plurality of fingers of an insertion instrument with a control shaft of the insertion instrument;  sliding the fingers of the insertion instrument into one or more surface channels of a bone fusion device;  contracting the fingers with the control shaft such that the fingers move into the surface channels and the insertion instrument is detachably coupled with the bone fusion device. 
Patent claim 18, discloses regarding claim 20, a measuring tool for use in the bone fusion device insertion system, the measuring tool comprising: a housing including a gear chamber and a screw chamber;  a screw that extends through the screw chamber and is rotatably coupled within the housing such that the screw is able to rotate about a screw axis within the screw chamber;  an indicator ring threaded onto the screw within the screw chamber such that rotation of the screw causes the ring to move up or down the screw a distance along the screw axis;  a screw gear positioned within the gear chamber and coupled to an end of the screw and centered around the screw axis such that rotation of the screw gear causes rotation of the screw;  and an offset 
Patent claim 19, discloses regarding claim 21, wherein the gear chamber comprises a coupling aperture that extends through the gear chamber in a direction and is non-circular in a plane orthogonal to that direction. 
Patent claim 20, discloses regarding claim 22, wherein the offset gear has a gear aperture that extends through the gear and aligns with the coupling aperture. 
Patent claim 21, discloses regarding claim 23, wherein the offset gear comprises a first set of teeth and a second set of teeth, wherein the first set of teeth are operably coupled with the screw gear and the second set of teeth are accessible from outside the gear chamber via the coupling aperture. 
Patent claim 22, discloses regarding claim 24, wherein the screw chamber comprises a viewing aperture that extends along a length of the screw such that the length of the screw and the ring are visible from outside the screw chamber via the viewing aperture. 
Patent claim 23, discloses regarding claim 25, wherein the ring at least partially protrudes into the viewing aperture such that the inner walls of the screw chamber defining the viewing aperture prevent the ring from rotating with the screw when the screw rotates within the screw chamber. 

Patent claim 25, discloses regarding claim 27, wherein the outer surface of the housing further comprises a compatibility marker that indicates a type of a bone fusion device whose tab extension or retraction rate is proportional to a distance the ring moves up or down the screw when the screw is rotated. 
The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim Objections
Claim(s) 1-3, 5-19 is/are objected to because of the following informalities:  
Claim 1, line 4 recites “the member” instead of “the elongated member” in order to be consistent with the previously used claim terminology. 
Claim 1, line 5 recites “the member” instead of “the elongated member” in order to be consistent with the previously used claim terminology. 

Claim 7, line 2 recites “the tip” instead of “the contoured tip” in order to be consistent with the previously used claim terminology. 
Claim 10, lines 5-6 recite the limitations “the fingers” instead of “the plurality of fingers” in order to be consistent with previously used claim terminology.
Claim 10, line 15 recites “the member” instead of “the elongated member” in order to be consistent with the previously used claim terminology. 
Claim 10, line 16 recites “the member” instead of “the elongated member” in order to be consistent with the previously used claim terminology. 
Claim 13, line 4 recites the limitation “the gear,.” instead of “the screw gear.” In order to be consistent with previously used claim terminology and to have proper punctuation. 
Claim 16, line 2 recites “the tip” instead of “the contoured tip” in order to be consistent with the previously used claim terminology. 
Claim 19, lines 5 and 7 recite the limitations “the fingers” instead of “the plurality of fingers” in order to be consistent with previously used claim terminology.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 10-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the offset gear" in line 13.  There is insufficient antecedent basis for this limitation in the claim. It appears that line 13 should instead recite “an offset gear” and for the purpose of compact prosecution has been examined below under this assumption. 
Claim 10 recites the limitation "the indicating screw" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim. It appears that lines 17-18 should instead recite “an indicating screw” and for the purpose of compact prosecution has been examined below under this assumption.
Claim 10 recites the limitation "the screw gear" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim. It appears that lines 17-18 should instead recite “a screw gear” and for the purpose of compact prosecution has been examined below under this assumption.
Claim 10 recites the limitation "the ring" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim. It appears that lines 17-18 should instead recite “a ring” and for the purpose of compact prosecution has been examined below under this assumption.
Claim 13 recites the limitations  “the indicating mechanism comprises an indicating screw, a screw gear coupled to the indicating screw, a screw gear coupled to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davenport (U.S. Pub. No. 2012/0232660 A1, hereinafter “Davenport”) in view of Refai et al. (U.S. Pub. No. 2010/0211119 A1, hereinafter “Refai”). 
Davenport discloses, regarding claim 1, a bone fusion system (see Fig. 24) for inserting a bone fusion device (426) into a desired location, the system comprising: an engaging tool (see Figs. 24 and 28) comprising a handle (428), an elongated member (436) having a contoured tip (432, see Figs. 25 and 27) and an interface gear (438), wherein the member and the interface gear are both coupled to a base of the handle (see Fig. 24) with the interface gear being centered around the member (see Fig. 25); an insertion instrument (420) comprising a first end (e.g. end near 430), a second end (e.g. end near 432) opposite the first end (see Fig. 24), a coupling mechanism (e.g. end 432 coupled to 426, see Figs. 24-25); a measuring tool (440) detachably coupled (see para. [0081]) to the second end of the insertion instrument (see Fig. 24), the measuring tool comprising an indicating mechanism (452) that indicates a variable tab extension value (448 and 450). 
Davenport fails to disclose, regarding claim 1, wherein the coupling mechanism has a control shaft and a plurality of fingers configured to move between a closed position wherein the fingers are close together to a spread position wherein the fingers are farther apart based on manipulation of the control shaft; and regarding claim 2, wherein the control shaft has a hollow axial cavity that extends from the first end to the second end, and further wherein the engaging tool detachably couples with the insertion instrument by sliding into the hollow axial cavity such that the base of the handle is adjacent to the second end. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coupling mechanism in Davenport to include a plurality of fingers with a control shaft that has a hollow axial cavity in view of Refai in order to enable the coupling mechanism to more securely grasp the bone fusion device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Frasier et al. (US 20180161175 A1), Robinson (US 20170281365 A1), Trischler et al. (US 20170245997 A1), Duffield et al. (US 20170100260 A1), Huffmaster et al. (US 20160256148 A1), McLuen et al. (US 20120303124 A1), Himmelberger et al. (US 20120232659 A1), Refai et al. (US 20100100100 A1), Quirno (US 20100010494 A1), Lindner (US 20090192611 A1), Sommerich et al. (US 20090164018 A1), Fischer et al. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773